Citation Nr: 0515102	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-34 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for acquired mental disorder, residual of cerebral vascular 
accident, including depression and deficits in memory and 
concentration. 

2.  Entitlement to an initial rating in excess of 20 percent 
for low back condition. 

3.  Entitlement to an initial rating in excess of 20 percent 
for right upper extremity weakness, status-post cerebral 
vascular accident. 

4.  Entitlement to an initial rating in excess of 10 percent 
for duodenal ulcer. 

5.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  The case was thereafter 
transferred to the St. Louis, Missouri, RO.  This issue was 
remanded in August 2000 for additional development and the 
case now returns to the Board for appellate review.  

The Board notes that the October 1994 rating decision also 
denied service connection for ear disease, deafness, 
tinnitus, disability of the feet, disability of the hands, a 
nose and sinus condition, a heart condition, and renal 
disease and denied increased ratings for a skin condition and 
hypertension, which the veteran thereafter appealed.  
However, at his October 1995 RO hearing, the veteran withdrew 
his appeal as to all issues except those currently before the 
Board.  See 38 C.F.R. § 20.204 (2004), cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).  

In a written communication received in December 1997, the 
veteran requested a hearing before the Board.  He was 
scheduled for such a hearing and notified of his hearing date 
of May 18, 2000; however, he failed to report for such 
hearing.  Therefore, the veteran's request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.702 (d), (e) 
(2004).

During the course of this appeal, the veteran has been 
granted increased ratings for his psychiatric disability, 
duodenal ulcer, and hemorrhoids.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grants of increased 
ratings for such disabilities were not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claims of entitlement to increased ratings, the 
matters remain before the Board for appellate review.  


FINDINGS OF FACT

1.  Acquired mental disorder, residual of cerebral vascular 
accident, including depression and deficits in memory and 
concentration, is manifested by difficulties in higher 
cognitive functioning, with particular deficits of verbal 
memory and complex attention-related functions; clear, 
coherent, and goal-directed speech; flat or slightly 
constricted affect; anhedonia; sleep difficulties; inability 
to drive a car; and feelings of helplessness, worthlessness, 
and depression without evidence of active suicidal or 
homicidal thoughts; any hallucinations or paranoid ideations; 
nightmares; obsessions; compulsions; or feelings of 
hopelessness and guilt.  The veteran is involved with his 
church, has acquaintances from college, and is not 
unemployable solely due to his psychiatric disability.  

2.  Low back condition is manifested by moderate limitation 
of motion without evidence of flare-ups, excessive movement, 
fatigability, incoordination, chronic neurologic 
manifestations, severe intervertebral disc syndrome, or 
incapacitating episodes.

3.  Right upper extremity weakness, status-post cerebral 
vascular accident, is manifested by subjective complaints of 
tingling in the right hand and fingers, and, objective 
evidence of decreased strength, sensation, fine motor 
movements, finger dexterity, and arm swing, without evidence 
of musculature or intrinsic muscle atrophy. 

4.  Duodenal ulcer is manifested by some vomiting associated 
with bleeding every three to four months without new 
ulcerations, active bleeding, anemia, or weight loss, 
requiring suppressive histamine-2 blocker therapy on a 
continuous basis.  

5.  Hemorrhoids are manifested by internal and external 
hemorrhoids, infrequent fecal leakage, and intermittent 
bleeding about once a month, without anemia, persistent 
bleeding, or redundant tissue. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for acquired mental disorder, residual of cerebral 
vascular accident, including depression and deficits in 
memory and concentration, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
8009-9305 (1993), 38 C.F.R. § 4.130, Diagnostic Code 8009-
9305 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for low back condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), (2003), (2004).

3.  The criteria for an initial rating in excess of 20 
percent for right upper extremity weakness, status-post 
cerebral vascular accident, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8009-8512 (2004).  

4.  The criteria for an initial rating in excess of 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2004).  

5.  The criteria for an initial rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from August 1980 to 
November 1993 in the United States Army.

A rating decision issued in October 1994 granted service 
connection for a low back condition, evaluated as 20 percent 
disabling; residuals of cerebrovascular accident (stroke), 
evaluated as 10 percent disabling; stomach condition, 
evaluated as noncompensably disabling; and, hemorrhoids, 
evaluated as noncompensably disabling, effective November 16, 
1993.  A June 1996 hearing officer decision granted an 
increase, to 10 percent, for service-connected duodenal 
ulcer.  A September 1996 rating decision granted an increase, 
to 10 percent, for service-connected hemorrhoids.  In a July 
1999 supplemental statement of the case, the veteran was 
separately service connected for right upper extremity 
weakness due to cerebrovascular accident, evaluated as 20 
percent disabling, effective March 21, 1997.  In a November 
2003 rating decision, the veteran was granted an increase, to 
50 percent, for acquired mental disorder, residual of 
cerebral vascular accident, including depression and deficits 
in memory and concentration, which had previously been rated 
under residuals of cerebrovascular accident (stroke).   

A December 1993 VA general medical examination revealed that 
in 1980, the veteran developed a duodenal ulcer.  He had two 
episodes of minor or moderate bleeding, one in 1980 and one 
several years later.  He had no further episodes of bleeding 
and no complications.  Surgery was not recommended.  He had 
been on Zantac off and on and was on a generally free diet.  
In March 1993, he had an endoscopy at Walter Reed, which 
apparently showed healing.

The veteran had hemorrhoids for several years, with minimal 
symptoms, usually bleeding on defecation.  Surgery was not 
recommended.  He used occasional over-the-counter topical 
medications.  

Examination revealed that the veteran was right-handed.  
Pupils were round, equal, and reactive.  Extraocular 
movements were conserved.  There were no neck bruits.  There 
was no peripheral edema or cyanosis.  Peripheral pulses were 
conserved.  There were no significant varicosities.  The 
abdomen was soft, without organomegalies or tenderness to 
palpation.  There were no herniae.  There were no surgical 
scars.  Bowel sounds were within normal limits in all four 
quadrants and no bowel sounds were heard in the thoracic 
cavity.  External inspection of the anus revealed no 
hemorrhoids.  Internal examination showed a small hemorrhoid 
at 5 o'clock, not tender to palpation.  Genitourinary 
apparatus was clear by history.  Endocrine system was clear 
by history.  

The examiner diagnosed history of duodenal ulcer, usually 
asymptomatic, and small internal hemorrhoid, with minor 
symptoms.  

Regarding his spine, the veteran related that he developed 
low back pain in 1988, without a specific traumatic event.  
He had X-rays and in 1992, was told of a herniated disc at 
L5-S1.  Surgery was not advised and he was given no 
treatment.  The veteran continued to have intermittent low 
back pain with occasional radiation down the left lateral leg 
to the knee, associated with numbness.  His pain was 
intensified by prolonged standing and walking.  It was eased 
by bed rest.  The veteran avoided strenuous activity.  

Examination of the lumbosacral spine showed normal appearance 
without deformity.  There was no tenderness or paraspinal 
spasm.  Straight leg raising was negative bilaterally.  Range 
of motion showed forward flexion to 75 degrees, backward 
extension to 30 degrees, right and left lateral flexion to 40 
degrees, and right and left rotation to 35 degrees.  There 
was no objective evidence of pain on motion.  The veteran 
arose and stood normally.  Gait was normal.  Heel and toe 
gaits were normal.  The veteran hopped normally on either 
foot.  The diagnosis was chronic strain, lumbosacral spine.  

An October 1994 narrative summary from the Walter Reed Army 
Hospital reflects that the veteran had a left thalamic 
lacunar infarct in November 1991.  On his initial 
presentation, the veteran had some slurring of his speech and 
right-sided weakness of his arm and face, greater than the 
leg.  The veteran showed some mild improvement, but still had 
residual right upper extremity weakness and some mild to 
moderate difficulties in higher cognitive functioning, with 
particular deficits of his verbal memory and complex 
attention-related function.  Since that time, the veteran 
still complained of difficulty with memory and with some high 
cognitive functions as well as some right upper extremity 
weakness, which had improved minimally over the prior year.  
Past medical history was significant for peptic ulcer 
disease.  

Neurologic examination revealed that the veteran was alert 
and oriented times four with no anomia or aphasia.  He had 
some difficulty with long-term and short-term memory.  His 
most recent neuropsychologic testing showed he still had mild 
to moderate impairment in higher cognitive functioning with 
particular deficits in verbal memory and complex attention-
related functions.  Cranial nerves II-XII were intact.  Motor 
examination revealed mild right upper extremity weakness and 
mild drift.  Sensory examination revealed some mild right 
hemisensory loss.  Coordination was intact and reflexes were 
symmetrical with downgoing toes bilaterally.  

Regarding the veteran's present condition and prognosis, he 
continued to have mild right upper extremity weakness, which 
was his dominant hand, and was also having difficulty with 
fine motor skills of his right hand, including writing.  The 
veteran continued to have difficulties with concentration, 
formulating complex strategies, higher cognitive functioning, 
and executive detailed instructions, which were all 
consistent with post-stroke organic brain syndrome.  It was 
not expected at such time that the veteran would have any 
significant improvement in the future over his current 
baseline as he was four years out from his stroke and still 
had the previously discussed manifestations.  The veteran's 
discharge diagnoses, as relevant, were left thalamic stroke, 
post-stroke organic brain syndrome, and peptic ulcer disease.  
An Addendum to the Medical Board Proceedings indicates that 
the veteran, in addition to his stroke manifestations, had a 
herniated nucleus pulposus at the L5-S1 vertebral level and 
peptic ulcer disease.  It was specifically noted that the 
veteran had markedly decreased coordination/fine motor skills 
in his right hand.  He could not legibly write and had 
difficulty operating a car.  He could not swim or 
consistently hold a glass.  It was also recorded that the 
veteran was right-handed, such severely cripples his 
communication skills, and made future employment extremely 
difficulty.  Diagnoses, as relevant, were left thalamic 
stroke, post-stroke organic brain syndrome, right hand 
paresis (severely disabling), peptic ulcer disease, and 
herniated nucleus pulposus at the L4-S1 vertebral level.  

An April 1995 record from Kimbrough Army Hospital on Fort 
Meade reflects a principal diagnosis of left thalamic stroke 
with post-stroke organic brain syndrome and mild weakness, 
right upper extremity (dominant hand).  A July 1995 record 
shows that the veteran's hemorrhoids still bled.  

An August 1995 record from Dr. S. reflects that the veteran 
had a stroke in November 1991.  He indicated that when he 
awoke after two days, he had some difficulty with his speech 
and right sided weakness.  The veteran still complained of 
headaches.  They were mild with no other associated symptoms.  
The veteran denied any light headed feeling.  He had problems 
with his thinking and memory.  The veteran was forgetful, 
especially with the day to day stuff, but even long term 
memory was affected.  At times, the veteran had some 
difficulty coming up with the right words.  He had diminished 
hearing on the right side.  Smell and taste were normal.  The 
veteran complained of numbness and weakness of the right 
upper and lower extremities.  His handwriting had also 
changed.  The veteran also had a history of back injury in 
the past and because of that, he had recurrent back pain.  

Review of systems was positive for a history of peptic ulcer 
disease.  Neurologic examination revealed that the veteran 
was alert and oriented to the month and year.  He knew the 
President, but that was it.  He had some difficulty with 
serial 7s.  Recall was one out of three in three minutes.  
There was no evidence of difficulty with articulation or of 
expressive aphasia.  Cranial nerve examination reflected that 
the pupils were 2.5 millimeters and sluggishly reacted to 
light.  Fundi were normal.  Extraocular movements were full 
and there were no nsytagmus.  No significant facial 
asymmetry.  Sensations of the face were normal.  Gag reflex 
was normal.  Tongue was midline.  Carotids were 1+ and no 
bruit.  Weber and Rinne showed mild sensory neuronal hearing 
deficit on the right side.  Motor examination revealed that 
tone was normal in the upper and lower extremities and 
strength was about 4 out of 5 in the right upper and lower 
extremity.  Left side was 5 out of 5.  Sensory examination 
showed that touch, pinprick, and proprioception were 
diminished in the right side, as compared to the left side.  
Reflexes were 1+ biceps, triceps, and brachio radialis in the 
upper extremities bilaterally, 1+ knee jerks, absent ankle 
jerks, right equivocal Babinski, left downgoing toe.  Gait 
was normal.  Romberg was negative.  Tandem walking was done 
with some difficulty.  

The veteran was unable to drive, but was able to walk without 
any ambulatory aids.  He did not seem to be unsteady while 
walking.  Hearing was slightly diminished on the right side.  
Speech was normal, but there was decline in the veteran's 
intellect and memory.  Dr. S.'s impressions, as relevant, 
were left thalamic infarct with mild right hemiparesis, 
diminished sensation, right equivocal Babinski, and some 
decline in his intellect and memory; spinal stenosis; and 
history of peptic ulcer disease.  

A September 1995 psychology report submitted by Dr. L. to the 
Maryland Disability Determination Services reflects that the 
veteran was appropriately dressed and groomed.  He walked 
with an uneventful gait as he entered the testing room.  The 
veteran was able to give his address, telephone and Social 
Security numbers, age, and birth date accurately.  His affect 
was generally flat.  He virtually maintained the same 
expression throughout the interview.  The veteran never 
smiled or seemed irritated.  Dr. L. noted that the veteran 
had obviously deteriorated over the past few years since his 
stroke.  During testing, he had trouble answering simple 
questions, his response times were very slow, he repeated 
material to himself again and again, and at times, he was 
only able to give minimal responses or no answers at all.  At 
points, the veteran seemed to lose concentration.  After 
items were given and no response occurred, the item was 
repeated because the veteran seemed to have a far away look 
in his eyes.  After the repetition, the veteran appeared to 
"click in" and sometimes was able to give at least a 
marginal answer.  

The veteran persisted on timed tasks and did not give up.  
However, he moved slowly and made minor errors because of his 
concentration problems.  Minor concentration errors occurred 
with some frequency.  Results of the WAIS-R intelligence test 
revealed that the veteran was functioning in the lower limits 
of the borderline range.  Dr. L. noted that, prior to his 
stroke, the veteran was a sergeant first class in the 
intelligence section of the Army and had completed three and 
a half years.  As such, Dr. L. stated that the veteran was 
functioning in at least the solidly average to high average 
range prior to his stroke.  Dr. L. indicated that the 
interest scatter in conjunction with the history showed that 
considerable deterioration had occurred since the time of his 
stroke, as the veteran had obviously been functioning at a 
much higher level at one time.  Regarding the WAIS-R, Dr. L. 
noted that the veteran did particularly poorly on a task 
requiring the recall of facts, falling in the mentally 
retarded range.  Also, the veteran's social judgment and 
common sense fell in the mentally retarded range.  Dr. L. 
stated that, for a man with his education and employment 
history, it was obvious that the veteran had deteriorated.  
Dr. L. concluded that the veteran had deteriorated 
significantly over the past few years and rated the veteran's 
understanding and memory, sustained concentration and 
persistence, social interaction, and adaptive capacities to 
be severely to extremely impaired.  The veteran would be 
incapable of obtaining or sustaining employment on the 
competitive labor market or managing his financial affairs 
including benefit payments without assistance.  

An October 1995 letter from the Social Security 
Administration (SSA) indicates that the veteran became 
disabled on August 28, 1993.  Associated records reflect that 
a July 1995 enema showed a 1.2 centimeter filling defect in 
the cecum at or near the base of the appendix, suggesting a 
polyp or neoplasm.  An MRI dated in August 1995 revealed 
impressions of mild spinal stenosis at L3-4 and L4-5 due to 
acquired changes, degenerative disc disease of L5-S1 without 
spinal stenosis, and no focal right-sided magnetic resonance 
findings were demonstrated to explain the reported 
radiculopathy.  An October 1995 treatment record showed an 
impression of a mass in cecum and status-post cerebrovascular 
accident.  

At the veteran's October 1995 hearing before the RO, he 
testified that he continued to have problems with his ulcer 
and hemorrhoids.  The veteran also stated that his back hurt 
when he bends, stoops, or walks.  He indicated that his back 
was stiff and he had sharp, radiating pain from the middle of 
his back down past his knee.  The veteran stated that such 
pain was concentrated on the inside of his leg.  He testified 
that his doctors limited his lifting to twenty pounds and 
prolonged standing stiffens his back.  His back condition 
also limited that amount of walking he could do.  After about 
a block, the veteran indicated that he must stop, sit down, 
and rest or the pain increases.  Prolonged sitting also 
increased the veteran's pain and stiffness.  The veteran 
stated that he could no longer drive as a result of his 
stroke.  He indicated that his mental acuities had rapidly 
degenerated since his stroke.  The veteran had to give up a 
couple of employment positions because of his inability to 
concentrate and lack of memory.  He testified that he 
experienced difficulty writing and grasping objects with his 
dominant right hand.  The veteran related that earlier in the 
year, he was trying to jog, but fell due to weakness in his 
right side.  The veteran's wife testified that the veteran's 
memory loss was bad and he has difficulty holding onto 
objects.   

A February 1996 VA mental disorder examination revealed that 
the veteran suffered a cerebrovascular accident while in 
service in November 1991.  As a result, he had suffered from 
some weakness on the right side and was going to 
rehabilitation treatment three times a week.  He was getting 
Social Security disability.  The veteran stated that his 
stroke caused him some difficulty in remembering people's 
names, but that had improved in the last six months.  

Upon examination, the veteran exhibited no speech 
difficulties.  There was no gross memory impairment and he 
had no difficulty with recent recall.  He did serial 7s and 
simple arithmetic without difficulty.  The veteran was 
neither anxious nor depressed.  There was no evidence of 
psychosis, past or present.  The veteran was diagnosed with 
cerebrovascular accident with mild memory difficulties.  

Upon neurological examination, the veteran complained of 
right arm and leg weakness.  In 1992, the veteran began 
having back pain and was told that he had degenerative disc 
disease.  Upon examination, the veteran appeared alert 
without any obvious memory loss or aphagia.  Speech was 
clear.  There were no bruits.  Sense of smell was intact.  
The visual fields and extraocular movements were full.  There 
was no ptosis or nystagmus.  Pupils were three millimeters 
and reactive.  Discs were flat and of normal color.  Facial 
sensation was intact and there was no facial weakness.  
Hearing was within normal limits.  The palate moved 
symmetrically.  There was no hoarseness.  
Sternocleiodomastoid and trapezius were strong and equal.  
Tongue was in the midline without atrophy or fasciculation.  
Extremities revealed 5-/5 strength on the right, 5/5 strength 
on the left.  Dexterity was equal bilaterally.  Reflexes were 
2+, but slightly brisk on the right.  Toes went down 
bilaterally to plantar stimulation.  Sensation was normal 
throughout.  There were no cerebellar signs.  The Romberg was 
negative.  Gait was normal.  The diagnoses were left 
hemispheral stroke and chronic low back pain.

A July 1996 letter from the veteran's physician at Fort Meade 
indicates that he had been the veteran's treating physician 
since 1992.  He stated that the veteran initially complained 
of blood in his stool.  The veteran had a history of peptic 
ulcer disease manifested by duodenal ulcers since 1981.  He 
required suppressive histamine-2 blocker therapy on a 
continuous basis or his symptoms reoccur.  The physician 
discontinued Zantac in the past and the veteran returned 
within 30 days with duodenal ulcer signs and symptoms.  The 
physician stated that, if the veteran were to discontinue the 
H-2 blocker, he would exhibit moderate to moderately severe 
disease.  The physician indicated that once duodenal ulcer 
disease is diagnosed by either X-ray or endoscopy, no repeat 
studies are indicated unless there is a change in the pattern 
of symptomatology.  

The physician related that in 1995, the veteran had a 
reported history of hematochezia.  Although external 
hemorrhoids were found on anoscopy and proctosigmoidoscopy, 
standard hemorrhoid therapy did not resolve the problem.  A 
barium enema revealed a 1.2 centimeter filling defect in the 
area of the cecum.  Colonoscopy with biopsy of the area 
revealed an enlarged ileocecal valve compatible with lipoma.  
The bleeding has persisted intermittently requiring frequent 
treatment.  There was no anemia.  The physician stated that 
the veteran's perianal disease was considered moderate.  

The physician indicated that, in 1996, on routine blood and 
urine screening, hematuria was found.  Such had been 
persistent.  The physician stated that the veteran was 
currently being evaluated with an intravenous pyelogram and 
will have a cystoscopy by urology.  

A February 1997 record from Walter Reed Army Hospital 
reflects complaints of chronic low back pain and right lower 
extremity pain.  The impression was chronic low back pain 
with underlying herniated discs by MRI and also evidence of 
myofascial pain component.  The veteran described the pain as 
sharp in the lower back with occasional radiation down the 
posterior right lower extremity to the ankle.  There was no 
numbness, but the veteran did have paresthesias in the right 
lower extremity.  It was noted that the pain was worse on 
lying down and the veteran had morning stiffness.  
Lumbosacral X-rays showed minimal facet degenerative joint 
disease at L4-L5.  A September 1996 MRI showed mild facet 
hypertrophy with mild disc bulges and mild spinal stenosis 
and neural foraminial narrowing at L3-4 and L4-5.  Small 
herniated nucleus pulposus was shown at L5-S1.  There was 
grade I retrolisthesis of L5 on S1.  

A March 1997 Walter Reed Army Hospital record shows 
complaints of chronic pain in the low back, greater on the 
right side than the left, with radiation down the back of the 
leg to just above the socks.  It did not radiate into the 
foot.  The veteran could only walk about a half mile before 
the pain began.  His back hurt when sitting straight, but not 
when he was slumping.  The veteran awakened about twice a 
night from the pain.  X-rays from 1997 showed minimal facet 
disease at L4-5 levels and was otherwise unremarkable.  Upon 
examination, the veteran could heel/toe walk without 
difficulty.  Straight leg raising was negative bilaterally.  
The veteran had right sided L3, L4, and L5 facet tenderness 
with palpation with associated muscle spasm.  Motor 
examination was 5/5 throughout and sensation was decreased in 
the right L5 dermatome.  The impression was right side L3, 
L4, and L5 facet pain.  Another March 1997 record indicates 
that a February 1997 EMG showed evidence of mild diffuse 
lumbar radiculopathy.  The impression was significant low 
back pain with no clear etiology on imaging.  Physical 
examination was remarkable only for right paraspinous pain 
that may indicate facet pain.  

A May 1997 Walter Reed Army Hospital record shows complaints 
of back and right leg pain.  Upon examination, the veteran 
had diffuse tenderness on palpation in the right lumbar area 
and no radicular symptoms were elicited.  The veteran had 
increased pain on flexion and extension.  

An August 1997 VA examination revealed that the veteran was 
unemployed and had a stroke in 1991.  At that time, he had a 
loss of consciousness and went to Walter Reed, where he was 
felt to have a left thalamic stroke.  He was in the hospital 
for one to two weeks and was said to have right-sided 
weakness and difficulty with his speech.  Currently, the 
veteran stated that he had difficulty with his memory.  The 
veteran got lost when he goes to drive and so, he had been 
advised not to drive.  He currently complained of difficulty 
with his right side, trouble with his speech, and back pain.  
It was noted that the veteran had no seizures.  

Upon physical examination, the veteran was alert, oriented, 
and cooperative.  He knew the President and followed commands 
well.  Speech was clear and the veteran could remember one 
city out of three and one number out of three after two 
minutes.  The veteran was not aphasic when he spoke.  He 
occasionally had difficulty naming objects.  Visual fields 
and extraocular movements were full.  There was no ptosis or 
nystagmus.  The pupils were three millimeters and reactive.  
Discs were flat and of normal color.  Facial sensation was 
intact and there was no facial weakness.  Hearing was within 
normal limits.  The palate moved symmetrically.  There was no 
hoarseness.  Sternocleidomastoid and trapezius were strong 
and equal.  The tongue was in the midline without atrophy or 
fasciculation.  Extremities revealed no weakness, atrophy, or 
fasciculation.  Deep tendon reflexes were 1+ and equal.  The 
toes went down bilaterally to plantar stimulation.  Finger 
dexterity was equal throughout.  The veteran could hop well 
on either foot.  He did have a slight decrease in arm swing 
on the right.  The examiner diagnosed thalamic stroke on the 
left.  

A July 1998 VA examination revealed that the veteran had a 
stroke in November 1991.  At such time, he went to Walter 
Reed where he was felt to have had a left thalamic stroke.  
He was in the hospital for about two weeks.  The veteran had 
right-sided weakness and difficulty with his speech.  He also 
had complaints of memory problems.  The veteran stated that 
his right arm had become weaker and had developed increasing 
pain in the right shoulder.  The veteran was wearing a sling 
on the right. 

On examination, the veteran was alert, oriented, and 
cooperative.  He knew the President and followed commands 
well.  He could remember one city out of three and two 
numbers out of three after two minutes.  The veteran was not 
aphasic when he spoke, but he occasionally had difficulty 
naming objects.  Visual fields and extraocular movements were 
full.  There was no ptosis or nystagmus.  The pupils were 
three millimeters and reactive.  Discs were flat and of 
normal color.  Facial sensation was intact.  There was no 
facial weakness.  Hearing was within normal limits.  Palate 
moved symmetrically and there was no hoarseness.  
Sternocleidomastoid was strong and equal.  The trapezius had 
no upper movement on the right.  Tongue was in the midline 
without atrophy or fasciculation.  The extremities revealed 
some drift of the right outstretched extremities.  The 
veteran had a strength of approximately 4/5 in the right 
upper extremity and strength in the right leg was 5/5.  The 
veteran could hop well on either foot.  Finger dexterity was 
decreased on the right and he had a decrease in arm swing on 
the right.  The diagnosis was thalamic stroke on the left.  
The veteran seemed to have become somewhat weaker since his 
previous examination.  He was also developing a frozen 
shoulder because of the sling he was wearing. 

In an Addendum to the July 1998 VA examination, the examiner 
indicated that the veteran had residual paresis due to his 
1991 stroke.  It was only seen in the right upper extremity 
and the veteran's right lower extremity seemed to be normal.  

A January 2002 VA treatment record indicates that the veteran 
had, as relevant, degenerative joint disease with herniated 
disc at L5-S1, history of cerebrovascular accident with right 
hemiparesis, and peptic ulcer disease.  Upon physical 
examination, the veteran's abdomen was soft, nontender, and 
nondistended.  Bowel sounds were present.  The veteran's had 
brown, yellow stool in rectal vault and normal sphincter 
tone.  Neurologically, the veteran had power grade 4/5 in the 
right upper and lower extremities.  Power was normal on the 
left side.  The assessment, as relevant, was osteoarthritis 
with chronic low back pain, peptic ulcer disease, and history 
of cerebrovascular accident with right hemiparesis.  

An August 2003 VA upper GI series revealed that the stomach 
was normal in size and position.  Castric rugae were 
essentially unremarkable.  There was deformity of the 
duodenal bulb possibly due to old ulcer disease.  There was 
no definite active ulceration seen.  An August 2003 X-ray of 
the lumbosacral spine revealed that the disc spaces appeared 
maintained.  No fracture or dislocation was seen.  There were 
no significant degenerative changes.  Alignment appeared 
satisfactory.  The impression was essentially unremarkable 
lumbosacral spine study.  

An August 2003 VA mental disorders examination revealed that 
the veteran indicated that he had difficulty remembering 
people's names and other things.  He stated that he had 
problems with his speech and that he had difficulty with 
sleep because he was restless often.  The veteran indicated 
that he was unable to drive a car and was trying to walk 
around the block.  He stated that he did a lot of reading to 
attempt to gain back a lot of knowledge he had lost following 
his stroke.  The veteran indicated that he did not remember 
much when talking with people, as he loses concentration.  He 
slept five to six hours, on average, a night.  The veteran 
reported an increase in appetite and a decrease in energy 
level.  He admitted to feeling depressed, stating that he 
didn't do much and his mind worries.  The veteran denied any 
feelings of hopelessness and guilt, but admitted to feelings 
of helplessness and worthlessness.  He admitted to anhedonia.  
When asked if life was worth living, he affirmed.  When asked 
what makes it worthwhile for him, the veteran indicated that 
going to church made him feel good.  He denied any history of 
being abused, nightmares, obsessions, or compulsions.  At the 
time of the VA examination, the veteran was living with his 
sister, who takes care of him.  He had some acquaintances 
from his college days and was involved with the church.  

Following his service discharge, the veteran was disabled and 
never held a job.  Upon mental status examination, the 
veteran appeared calm and was cooperative.  He maintained 
good eye contact.  The veteran had a normal range of 
psychomotor behavior.  Affect was slightly constricted.  
Speech was clear, coherent, and goal-directed.  The veteran 
denied any active suicidal or homicidal thoughts and any 
hallucinations or paranoid ideations.  He was alert and 
oriented.  The veteran knew the correct date, but had some 
difficulty with serial 7s, serial 3s, and subtraction of 
money.  Attention and concentration were moderately 
compromised.  Insight and judgment were considered to be 
fair.  The examiner gave an Axis I diagnosis of depressive 
disorder, not otherwise specified, and Axis III diagnoses of 
low back condition, history of left sided cerebrovascular 
(associated with right upper extremity weakness), dementia, 
organic brain syndrome, duodenal ulcer, hemorrhoids, hearing 
loss and tinnitus, hand and foot condition, deviated nasal 
septum with sinusitis, fungus infection of the skin, and 
hypothyroidism.  The veteran was given a current Global 
Assessment of Functioning (GAF) score of 60-95.  The score of 
60 was noted to represent the veteran's overall functioning, 
mostly in the sense of the Axis III conditions, primarily his 
stroke.  The veteran's GAF score of 95 was for the diagnosis 
of depression, not otherwise specified, and represented the 
veteran's functional ability concerning his emotional and 
psychiatric status.  

Upon a peripheral nerves examination, the veteran indicated 
that he had a stroke in 1991 and following such, had slurring 
of his speech and right-sided weakness.  He stated that he 
was in rehab for four to five months and his symptoms started 
to get better.  The veteran reported that he had some 
improvement, however, still continued to have problems on the 
right, especially with the right arm.  He complained of 
tingling in his right hand and fingers.  The veteran stated 
that he was right-handed and, because of problems with his 
right hand, he was not able to use it effectively.  He had 
been using a right arm sling for the past few years.  The 
veteran also complained of back pain.  He stated that he had 
been having back pains for fourteen to fifteen years and, at 
times, his pain radiates down to his right leg.  

Upon a review of systems, the veteran had lost weight.  He 
complained of fatigue, blurring of vision, and difficulty 
with memory.  He had difficulty hearing.  The veteran denied 
neck pain or stiffness, couth with sputum production, chest 
pains, shortness of breath or palpitations, difficulty 
swallowing, any bowel or bladder dysfunction, and loss of 
consciousness.  

Physical examination revealed that the veteran was alert and 
oriented.  He was able to give a fairly good history.  The 
veteran was following commands appropriately and was oriented 
to day, month, and year.  He did not have any dysarthria or 
aphasia.  Extraocular movements were intact and there was no 
nystagmus.  Motor examination showed no upper extremity 
drift.  The veteran's strength was 5/5 in both upper and 
lower extremities.  He was noted to have some giving way type 
of weakness on the right and fine motor movements were 
slightly diminished in the right upper extremity as compared 
to the left.  No musculature atrophy was noted on the right.  
There was no intrinsic muscle atrophy noted.  The veteran was 
able to put on his socks using his right hand.  He was also 
able to tie his shoelaces using his right hand.  The veteran 
had mild swelling of his right foot.  Sensory examination 
revealed decreased touch and pinprick on the right side, to 
include the right side of his face, arm, and leg.  Deep 
tendon reflexes were 2+ and symmetrical in both upper and 
lower extremities.  No significant deep tendon flex asymmetry 
was noted.  The veteran's gait was normal and he was able to 
tandem walk.

The examiner's impression was left thalamic infarct in 1991.  
The examiner noted the veteran's service records reflecting 
that MRIs were consistent with small left thalamic infarct.  
Initially, the veteran was reported to have weakness of both 
arms and legs.  Post-service records reflect that varying 
neurological evaluations.  The examiner indicated that a 
patient with a stroke usually tends to improve.  A pure 
thalamic stroke usually causes sensory deficits.  On 
examination, the veteran was noted to have decreased 
sensation on the right.  Fine motor movements of the right 
hand were slightly diminished; however, his reflexes were 
symmetrical and his gait was normal.  The veteran's right 
upper extremity was his dominant extremity and he had mildly 
reduced fine motor movements of his right hand.  He also had 
sensory deficit, which most likely was contributing to 
problems using his right hand effectively for writing or 
driving.  

Regarding his spine, the veteran stated that he did not have 
any particular injury to the back, but started having back 
pain while serving on active duty.  He complained of chronic 
stiffness and pain, which was particularly worse in the early 
morning, but continued throughout the day.  The veteran 
stated that he had particular pain with any type of sitting 
for about an hour.  This was more of a chronic type problem 
as opposed to a flare-up problem.  He admitted that he did 
very little physical activity.  The veteran did have a 
corset-type brace that he was using at the time of the 
examination.  He also complained of pain to the lower back 
with standing.  He stated that he will take frequent rest 
periods during the day by lying down, which takes more 
pressure off the back.  He would develop some pain that 
radiated down the right leg, but could not provide a 
frequency or any particular activity that produces it as he 
did very little physical activity.  The veteran was able to 
carry on his own daily duties.  

Physical examination reflects that alignment to the back 
appeared normal.  Musculature was well intact and there was 
no atrophy noted.  Circulation was intact and skin was warm 
and dry.  Color was good to the lower extremities.  Reflexes 
to the upper and lower extremities, including triceps, 
biceps, patellar and Achilles reflexes, were intact and equal 
bilaterally.  Active range of motion to the lumbosacral spine 
noted a forward flexion of zero to 72 degrees out of 75 
degrees, backward extension of zero to 15 degrees out of 30 
degrees, left lateral flexion zero to 20 degrees out of 35 
degrees, and right lateral flexion of zero to 20 degrees out 
of 35 degrees.  The veteran did five repetitions of forward 
flexion and backward extension.  There was no change in the 
range of motion and the veteran did not complain of increased 
pain.  Upon palpation to the back, the veteran complained of 
pain in the vertebral bodies of the lower lumbosacral spine 
and, to a lesser degree, into the musculature, particularly 
to the right paravertebral areas where slight spasms were 
palpable.  It was approximately 80 percent into the vertebral 
bodies and 20 percent into the right paravertebral areas.  
Upon stimulation of the sciatic nerve notch, the veteran 
complained of pain, but no radiation of pain to the lower 
legs.  He only indicated pain into the back itself.  The 
veteran denied any incontinence of urine or stool.  
Limitation of motion was only about slight and no alkalosis 
was noted.  

The veteran stated that pain medicines did help, but the pain 
was of a chronic nature that he just lived with on a daily 
basis.  Veteran was really not complaining of any flare-ups 
because he did really no physical activities.  There was no 
excessive movement, fatigability, or incoordination noted.  
Regarding straight leg raising, the veteran was able to 
elevate both legs to a 60 degree angle with complaints of 
pain to the lower lumbosacral spine.  X-rays of the 
lumbosacral spine were negative.  The examiner diagnosed 
unchanged low back condition and arthralgia.  

Regarding his stomach, the veteran complained of some 
vomiting, but stated that it only occurred when he was 
bleeding and that usually occurs every three to four months.  
He indicated that the last time was in March.  The veteran 
stated that on a daily basis, his stools were slightly dark, 
but not tarry.  He indicated that he avoided fried foods and 
that most of his food was either boiled meats or vegetables.  
The veteran denied any constipation or diarrhea.  He stated 
that about once a week, after eating, he would have 
discomfort to the abdomen, but nothing else.

Upon physical examination, an upper GI revealed a mild 
deformity of the duodenal bulb, secondary to an old 
ulceration.  No new ulcerations were noted and there was no 
active bleeding.  The veteran's abdomen was soft and 
nontender without organomegaly.  Active bowel sounds were 
noted.  The veteran was unable to provide a duration of the 
episodes, but did stated that during those episodes, he 
really was unable to do anything during the bleeding stages.  
No anemia or weight loss was noted.  The diagnosis was old 
duodenal ulcer.  

Regarding his rectum, the veteran stated that he had very 
infrequent fecal leakage.  He indicated that he had 
hemorrhoids for years and that they usually bleed a small 
amount about once a month.  The veteran stated that he 
usually noticed on the tissue when he was wiping.  Upon 
rectal examination, the sphincter appeared normal.  No 
external hemorrhoids were noted.  Digital examination 
revealed a small hemorrhoid at the 4 o'clock and 6 o'clock 
positions.  No blood was noted on the glove with retraction.  
No leakage was noted.  There was no anemia and no evidence of 
persistent bleeding or redundant tissue.  At the time of the 
examination, the hemorrhoids appeared to be small, non-
bleeding, and internal.  The diagnosis was internal 
hemorrhoids. 

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for service connection in September 1993 and 
the RO's initial decision was issued in October 1994, prior 
to the enactment of the VCAA.  In Pelegrini II, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, after VCAA notice was 
provided in December 2003, the veteran's initial rating 
claims was readjudicated and a supplemental statement of the 
case was provided to the veteran in June 2004, such that he 
had the opportunity to respond to the RO's remedial VCAA 
notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The December 2003 letter informed the 
veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected disabilities, 
the evidence must show that such conditions have gotten 
worse. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The December 2003 letter advised the 
veteran that VA would obtain relevant records from any 
Federal agency, to include medical records from the military, 
from VA hospitals, and from the Social Security 
Administration.  Such letter also indicated that VA would 
make reasonable efforts to help obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.      

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The December 2003 letter notified the veteran that, 
for VA to request private records, he must submit a VA Form 
21-4142, Authorization and Consent to Release Information.  
The letter further advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure as VA has consistently requested that the veteran 
provide information regarding his claims.  Therefore, it is 
determined that the veteran is not prejudiced by VA's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claims.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claims, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his initial rating claims.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

As will be discussed below, the rating criteria pertinent to 
the evaluation of the veteran's acquired mental disorder and 
low back condition has been amended during the pendency of 
the appeal.  Pursuant to governing legal precedent, when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that the June 2004 supplemental statement of 
the case advised the veteran of both the old and new criteria 
for rating his mental disability and his back disability and 
considered such disabilities under all applicable criteria.  
As such, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's initial 
rating claims.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

A.	Acquired Mental Disorder, Residual of Cerebral Vascular 
Accident, including Depression and Deficits in Memory 
and Concentration 

The veteran is service-connected for an acquired mental 
disorder, residual of cerebral vascular accident, including 
depression and deficits in memory and concentration, 
evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§§ 4.132 (1993), 4.130 (2004), Diagnostic Code 8009-9305, 
effective November 16, 1993.  (38 C.F.R. § 4.27 provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned).  He 
contends that his mental acuities had rapidly degenerated 
since his stroke to the point where he could no longer drive 
and had memory difficulties.  The veteran claims that he had 
to leave a couple of employment positions because of his 
inability to concentrate and lack of memory.  As such, he 
argues that he is entitled to an initial rating in excess of 
50 percent for such disability.

Diagnostic Code 8009 provides that a hemorrhage from brain 
vessels is to be rated as residuals.  As such, the veteran 
has been rated under Diagnostic Code 9305 in contemplation of 
multi-infarct dementia with cerebral arteriosclerosis (pre-
November 1996 revision) and vascular dementia (post-November 
1996 revision).

The evidence of record reveals that the veteran had a left 
thalamic infarct in November 1991.  Residual to such stroke, 
he has difficulty in higher cognitive functioning, with 
particular deficits of his verbal memory and complex 
attention-related functions.  Dr. L., in September 1995, 
rated the veteran's understanding and memory, sustained 
concentration and persistence, social interaction, and 
adaptive capacities to be severely to extremely impaired.  
Additionally, the veteran's psychiatric disability is 
manifested by clear, coherent, and goal-directed speech, flat 
or slightly constricted affect, anhedonia, sleep 
difficulties, inability to drive a car, and feelings of 
helplessness, worthlessness, and depression.  The veteran 
denied active suicidal or homicidal thoughts, any 
hallucinations or paranoid ideations, nightmares, obsessions, 
compulsions, and feelings of hopelessness and guilt.  In 
August 2003, it was noted that the veteran was involved with 
his church and had acquaintances from college.  

Regarding the veteran's employability, he testified at his 
October 1995 hearing that he had to leave a couple of 
employment positions because of his inability to concentrate 
and lack of memory.  Additionally, in his September 1995 
psychology report, Dr. L. stated that the veteran would be 
incapable of obtaining or sustaining employment on the 
competitive labor market.  However, in August 2003, the VA 
examiner assigned a GAF score of 95 to represent the 
veteran's functional ability concerning his emotional and 
psychiatric status.  A GAF score of 91 to 100 represents 
superior functioning in a wide range of activities, life's 
problems never seem to get out of hand, is sought out by 
others because of his or her many positive qualities, no 
symptoms.  Moreover, the August 2003 VA examiner indicated 
that, in contemplation of the veteran's over all functioning, 
mostly in the sense of the Axis III conditions (low back 
condition, history of left sided cerebrovascular (associated 
with right upper extremity weakness), dementia, organic brain 
syndrome, duodenal ulcer, hemorrhoids, hearing loss and 
tinnitus, hand and foot condition, deviated nasal septum with 
sinusitis, fungus infection of the skin, and hypothyroidism), 
was represented by a GAF score of 60.  A GAF score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Prior to November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders provided for the following rating 
assignments:

A 50 percent disability rating requires:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  

The criteria for a 70 percent rating are:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  

The criteria for a 100 percent rating are:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

Note (1):  Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.

Note (2):  The requirements for a compensable rating are not 
met when the psychiatric findings are not more characteristic 
than minor alterations of mood beyond normal limits; fatigue 
or anxiety incident to actual situations; minor compulsive 
acts or phobias; occasional stuttering or stammering; minor 
habit spasms or tics; minor subjective sensory disturbances 
such as anosmia, deafness, loss of sense of taste, 
anesthesia, paresthesia, etc.  When such findings actually 
interfere with employability to a minor degree, a 10 percent 
rating under the general rating formula may be assigned.

Note (3):  It is to be emphasized that vague complaints are 
not to be erected into a concept of conversion disorder.  A 
diagnosis of conversion disorder must be established on the 
basis of specific distinctive findings characteristic of such 
disturbance and not merely by exclusion of organic disease.  
If a diagnosis of conversion disorder is found by the rating 
board to be inadequately supported by findings, the report of 
examination will be returned through channels to the examiner 
for reconsideration.

Note (4):  When two diagnoses, one organic and the other 
psychological or psychoneurotic, are presented covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability.  When the 
diagnosis of the same basic disability is changed from an 
organic one to one in the psychological or psychoneurotic 
categories, the condition will be rated under the new 
diagnosis.  

38 C.F.R. § 4.132 (1993).

When evaluating the veteran's psychiatric disability under 
38 C.F.R. § 4.132 prior to the November 1996 amendment, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 50 percent.  A 70 percent rating is not 
warranted unless the ability to establish and maintain 
effective or favorable relationships with people is severely 
compromised and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  As demonstrated 
by the evidence of record, the veteran is active in his 
church and has acquaintances from college.  As such, there is 
no indication that his ability to establish or maintain 
effective relationships is severely compromised.  
Additionally, while there is evidence of record that the 
veteran is unemployable as a result of all his disabilities, 
there is no indication that such is solely due to his 
deficits in cognitive functioning.  In fact, in contemplation 
of the veteran's inability to secure or follow a 
substantially gainful occupation as a result of all his 
service-connected disabilities, he has been awarded 
individual unemployability, effective November 16, 1993.  
Therefore, for the foregoing reasons, the veteran is not 
entitled to an initial 70 percent evaluation for his mental 
disability.

Additionally, the veteran does not demonstrate virtual 
isolation in the community or totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior so as to 
warrant an initial disability rating of 100 percent.

Therefore, the veteran is not entitled to an initial rating 
in excess of 50 percent under the pre-November 1996 General 
Rating Formula for Psychoneurotic Disorders.

As of November 7, 1996, the regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)). 

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2004).

When evaluating the veteran's psychiatric disability under 
38 C.F.R. § 4.130 after the November 1996 amendment, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 50 percent. As noted above, a 70 percent 
rating is appropriate when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
Board finds that the evidence does not show such deficiencies 
in most areas.  There is no evidence of impaired impulse 
control (such as unprovoked irritability with periods of 
violence), suicidal or homicidal ideation, obsessional 
rituals, or illogical, obscure, or irrelevant speech.  The 
veteran has not been shown to have near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  There is also no evidence of 
spatial disorientation or neglect of personal appearance and 
hygiene.  As indicated previously, there is also no evidence 
to support an assertion that the veteran is unable to work 
due solely to deficits in cognitive functioning.  Consistent 
with the noted symptoms, his GAF scores indicate no symptoms, 
or at most moderate, and not severe, symptoms.  In sum, the 
evidence does not suggest a disability picture that is more 
consistent with a 70 percent evaluation.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's psychiatric 
disability is productive of total social or industrial 
impairment, warranting an evaluation of 100 percent.  The 
medical evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Again, the GAF scores are also 
not consistent with a higher degree of overall impairment, 
particularly when considered with the symptomatology and 
clinical findings that have been reported in recent years.  
As such, the veteran is not entitled to an initial rating of 
100 percent for his psychiatric disability.

Therefore, the veteran is not entitled to an initial rating 
in excess of 50 percent under the post-November 1996 General 
Rating Formula for Mental Disorders.  

B.	Low Back Condition

The veteran is service-connected for a low back condition, 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, effective November 16, 1993.  
He contends that he has back pain when bending, stooping, or 
walking.  The veteran claims to have stiffness and sharp, 
radiating pain down his leg.  As such, he argues that he is 
entitled to an initial rating in excess of 20 percent for 
such back disability.

While the veteran is rated under Diagnostic Code 5292, 
regarding limitation of lumbar spine motion, he has 
demonstrated disc involvement.  As such, the Board has 
considered the veteran's service-connected back disability 
under spine regulations pertinent to all back disabilities to 
include intervertebral disc syndrome.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

As indicated previously, the schedular criteria for rating 
the spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks. A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 20 percent.  The evidence of 
record fails to demonstrate severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Specifically, the December 1993 VA examination revealed that 
the veteran had intermittent low back pain with occasional 
radiation down the left lateral leg to the knee, associated 
with numbness.  Upon examination, straight leg raising was 
negative bilaterally.  An August 1995 MRI revealed no focal 
right-sided magnetic resonance findings that explained the 
veteran's reported radiculopathy.  A February 1997 record 
showed an impression of chronic low back pain with underlying 
herniated discs by MRI and myofascial pain component.  An EMG 
showed mild diffuse lumbar radiculopathy.  In March 1997, 
straight leg raising was negative bilaterally.  Sensation was 
noted to be decreased in the right L5 dermatome.  In May 
1997, no radicular symptoms were elicited.  As such, the 
evidence does not demonstrate severe intervertebral disc 
syndrome and the veteran is not entitled to a rating in 
excess of 20 percent under the pre-September 2002 rating 
criteria pertinent to intervertebral disc syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The veteran is initially rated under Diagnostic Code 5292 in 
contemplation of moderate limitation of motion of the lumbar 
spine.  The Board also notes that there is X-ray evidence of 
minimal facet degenerative joint disease at L4-L5.  Arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  See Diagnostic Code 5003.  Medical evidence of 
record reveals that at the veteran's December 1993 VA 
examination, range of motion showed forward flexion to 75 
degrees, backward extension to 30 degrees, right and left 
lateral flexion to 40 degrees, and right and left rotation to 
35 degrees without objective evidence of pain on motion.  A 
May 1997 record indicates that the veteran had increased pain 
on flexion and extension.  The August 2003 VA examination 
reflects that the active range of motion of the lumbosacral 
spine noted a forward flexion of zero to 72 degrees out of 75 
degrees, backward extension of zero to 15 degrees out of 30 
degrees, left and right lateral flexion were zero to 20 
degrees out of 35.  The veteran did five repetitions of 
forward flexion and backward extension without change in the 
range of motion or complaints of increased pain.  The 
examiner noted that limitation of motion was only about 
slight.  It was also observed that the veteran did not 
experience flare-ups and no excessive movement, fatigability, 
or incoordination was noted.  See DeLuca, supra.  As the 
veteran does not demonstrate severe limitation of lumbar 
spine motion, he is not entitled to an initial rating in 
excess of 20 percent under Diagnostic Code 5292 (2003).  

The Board has considered whether the veteran is entitled to 
an initial rating in excess of 20 percent under alternate 
diagnostic codes pertinent to back disabilities.  Diagnostic 
Code 5295 provides that severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent disability rating.  However, 
there is no evidence of record indicating such back 
symptomatology.  Moreover, the veteran is not entitled to a 
separate evaluation under Diagnostic Code 5295 as loss of 
lateral spine motion, provided for in a 20 percent rating 
under Diagnostic Code 5295, is contemplated in the 20 percent 
evaluation the veteran has been assigned under Diagnostic 
Code 5292 for moderate limitation of lumbar spine motion.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  As such, for reasons 
described below, combining orthopedic and neurologic 
manifestations will result in the higher evaluation for the 
veteran's back disability.  

Regarding chronic orthopedic manifestations of the veteran's 
lumbosacral spine disability, as indicated previously, the 
medical evidence of record supports a 20 percent evaluation 
under Diagnostic Code 5292 for moderate limitation of motion 
of the lumbar spine.  Pertinent to chronic neurologic 
manifestations, the Board observes the veteran's subjective 
complaints of radiating pain.  However, at the August 2003 VA 
examination, reflexes to the upper and lower extremities, 
including triceps, biceps, patellar and Achilles reflexes, 
were intact and equal bilaterally.  Upon stimulation of the 
sciatic nerve notch, the veteran complained of pain only into 
the back itself, but no radiation of pain to the lower legs.  
He denied any incontinence of urine or stool.  August 2003 X-
rays were essentially unremarkable and showed that disc 
spaces appeared maintained.  As such, the veteran is not 
entitled to a separate evaluation for any chronic 
neurological manifestation and, therefore he is not entitled 
to an initial rating in excess of 20 percent under the 
criteria pertinent to intervertebral disc syndrome effective 
September 2002.  

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the general formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has moderate limitation of range of motion of the 
lumbar spine.  However, there is no evidence of limitation of 
motion of the cervical spine, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the thoracolumbar or entire spine.  As 
such, the veteran is not entitled to a rating in excess of 20 
percent for his back disability under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Application of the veteran's back symptomatology to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not result in a rating in excess 
of 20 percent as the medical evidence does not demonstrate 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

C.	Right Upper Extremity Weakness, Status-Post Cerebral 
Vascular Accident

The veteran is service-connected for right upper extremity 
weakness, status-post cerebral vascular accident, evaluated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8009-8512, effective March 21, 1997.  He 
contends that he has difficulty writing and grasping objects 
with his dominant right hand.  The veteran also alleges that 
he has fallen due to right-sided weakness.  As such, he 
claims that he is entitled to an initial rating in excess of 
20 percent for such disability.

The veteran is service-connected for right upper extremity 
weakness as secondary to his cerebral vascular accident.  As 
indicated previously, Diagnostic Code 8009 provides that a 
hemorrhage from brain vessels is to be rated as residuals.  
As such, the veteran has been rated under Diagnostic Code 
8512 in contemplation of his residual right upper extremity 
weakness.

Regarding diseases of the peripheral nerves, the term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement, 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record or by testing on VA examination.  Only one 
hand shall be considered dominant.  38 C.F.R. § 4.69 (2004).  
As the evidence of record, to include numerous VA 
examinations, reflects that the veteran is right hand 
dominant, included below are the ratings pertinent to the 
dominant or major hand.  

Diagnostic Code 8512, which pertains to the lower radicular 
group, provides for a 70 evaluation for complete paralysis of 
all intrinsic muscles of the hand, and some or all of flexors 
of wrist and fingers, paralyzed (substantial loss of use of 
hand).  A 50 percent evaluation is assigned where there is 
severe incomplete paralysis.  A 40 percent evaluation is 
assigned where there is moderate incomplete paralysis.  A 20 
percent evaluation is assigned where there is mild incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2004).  

The evidence of record reflects that the veteran's right 
upper extremity weakness is manifested by subjective 
complaints of tingling in the right hand and fingers, and, 
objective evidence of decreased strength, sensation, fine 
motor movements, finger dexterity, and arm swing, without 
evidence of musculature or intrinsic muscle atrophy. 

In contemplation of the veteran's mild incomplete paralysis 
of the lower radicular group, he has been assigned an initial 
rating of 20 percent under Diagnostic Code 8215.  He is not 
entitled to a rating of 40 percent unless there is evidence 
of moderate incomplete paralysis.  For the reasons below, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 20 percent.  As indicated previously, the 
veteran has decreased strength in his right upper extremity.  
Upon examination in July 1998 and January 2002, the veteran 
had 4/5 strength in the right upper extremity, but in August 
2003, he had 5/5 strength in the right upper extremity.  
Additionally, the August 2003 VA examiner indicated that the 
veteran's fine motor movements of the right hand were mildly 
reduced and he had sensory deficit, which was most likely 
contributing to the veteran's difficulties in using his right 
hand effectively.  As the medical evidence indicates only 
slight, or mild, impairment of the lower radicular group, the 
veteran is not entitled to an initial evaluation in excess of 
20 percent under Diagnostic Code 8512.  

D.	Duodenal Ulcer

The veteran is service-connected for duodenal ulcer, 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, effective November 16, 1993.  
He contends that he has continuous problems with his ulcer 
and, as such, is entitled to an initial rating in excess of 
10 percent.

Diagnostic Code 7305 provides for a 10 percent evaluation 
where there is a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is assigned 
where there is a moderate duodenal ulcer with recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent evaluation is assigned where 
there is a moderately severe duodenal ulcer with less than 
severe but with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation is assigned where there is a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  

The medical evidence of record indicates that the veteran's 
duodenal ulcer is manifested by some vomiting associated with 
bleeding every three to four months without new ulcerations, 
active bleeding, anemia, or weight loss, requiring 
suppressive histamine-2 blocker therapy on a continuous 
basis.  An August 2003 upper GI series revealed a mild 
deformity of the duodenal bulb, secondary to an old 
ulceration.  

In contemplation of the veteran's mild duodenal ulcer, he has 
been assigned an initial rating of 10 percent under 
Diagnostic Code 7305.  He is not entitled to a rating of 20 
percent unless there is evidence of a moderate duodenal ulcer 
with recurring episodes of severe symptoms two to three times 
a year averaging 10 days in duration or with continuous 
moderate manifestations.  For the reasons below, the Board 
finds that the veteran is not entitled to an initial rating 
in excess of 10 percent.  While the veteran stated at his 
August 2003 VA examination that he had bleeding with vomiting 
every three to four months, he was unable to provide a 
duration of the episodes.  Additionally, there is no evidence 
that the veteran has continuous moderate manifestations of 
his ulcer.  The August 2003 VA examination failed to reveal 
new ulcerations or active bleeding.  In December 1993, the VA 
examiner noted that the veteran only had two episodes of 
minor or moderate bleeding since 1980.  At that time, the 
veteran indicated that he had no further episodes of bleeding 
and no complications.  Additional medical evidence dated from 
December 1993 to August 2003 reveals that the veteran had a 
history of peptic ulcer disease.  A July 1996 letter from the 
veteran's treating physician reflects that such disease was 
manifested by duodenal ulcers.  Also, there is no evidence of 
anemia or weight loss attributable to the veteran's duodenal 
ulcer.  Therefore, without evidence of recurring episodes of 
severe symptoms two to three times a year averaging 10 days 
in duration or with continuous moderate manifestations, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 10 percent.  

E.	Hemorrhoids

The veteran is service-connected for hemorrhoids, evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336, effective November 16, 1993.  He 
contends that he has continuous problems with hemorrhoids 
and, as such, is entitled to an initial rating in excess of 
10 percent.

Diagnostic Code 7336 provides for a 10 percent evaluation 
where there are external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is assigned where there are external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2004).  

The medical evidence of record indicates that the veteran's 
hemorrhoids are manifested by internal and external 
hemorrhoids, infrequent fecal leakage, and intermittent 
bleeding about once a month, without anemia, persistent 
bleeding, or redundant tissue. 

In contemplation of the veteran's hemorrhoids, he has been 
assigned an initial rating of 10 percent under Diagnostic 
Code 7336.  He is not entitled to a rating of 20 percent 
unless there is evidence of external or internal hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  The medical evidence dated between December 1993 
and August 2003 fails to reveal hemorrhoids with persistent 
bleeding, anemia, or fissures.  As such, the veteran is not 
entitled to an initial rating in excess of 10 percent for 
service-connected hemorrhoids. 

F.	Other Considerations

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a 


higher evaluation for any of the veteran's service-connected 
disabilities on appeal.  A review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with such disabilities to 
warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims for increased 
evaluations of his service-connected disabilities, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the disabilities now on 
appeal or show that such are unusually manifested.  While the 
evidence shows that the veteran's service-connected 
disabilities, when taken as a whole, render him unemployable, 
for which he has already been awarded individual 
unemployability, there is no evidence that each individual 
disability has solely rendered him unable to secure or follow 
a substantially gainful occupation.  As such, the medical 
evidence shows that any objective manifestations of the 
veteran's disabilities are exactly those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.




ORDER

An initial rating in excess of 50 percent for acquired mental 
disorder, residual of cerebral vascular accident, including 
depression and deficits in memory and concentration, is 
denied. 

An initial rating in excess of 20 percent for low back 
condition is denied.

An initial rating in excess of 20 percent for right upper 
extremity weakness, status-post cerebral vascular accident, 
is denied. 

An initial rating in excess of 10 percent for duodenal ulcer 
is denied.

An initial rating in excess of 10 percent for hemorrhoids is 
denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


